Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 08/19/2022, claims 1, 6, 11, 16 and 19 were amended and 2, 5, 12, 14 and 17 were cancelled. The examiner notes that claim 18 is indicated as cancelled, however, claim 18 is still present in the application and therefore will be considered as a currently pending claim. Therefore, claims 1, 3-4, 6-11, 13, 15-16 and 18-20 remain pending.
Reasons for Allowance
Claims 1, 3-4, 6-11, 13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11 and 16: The nearest prior art is Batty. Batty teaches providing, by a processor, a user with a game strategy guide interface including at least one adjustable parameter; receiving, by the processor, a value of the parameter adjusted by a user input; and providing, by the processor, the user with information associated with the calculated score through the game strategy guide interface, wherein, when the value of the parameter is adjusted by the user input, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted value of the parameter.
The instant claims require training, by the processor, a multiple linear regression (MLR) model using numerical information to generate a pretrained MLR model; calculating, by the processor, a score associated with an achievement of a game goal based on the adjusted value of the parameter by applying the adjusted value of the parameter to the pretrained MLR model
 There are no prior art references, alone or in combination, which teach such the explicit combination of limitations as set forth in at least claims 1, 11, & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715